Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 13, 2019

                                        No. 04-18-00933-CV

                                      IN RE G.I.P. AND C.V.,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02526
                      Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER
        This is an accelerated appeal from the trial court’s order terminating appellant’s parental
rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is no meritorious issue to
raise on appeal. Counsel states appellant has been provided copies of the brief and motion to
withdraw and informed of the right to review the record and file a pro se brief. See id.; Nichols v.
State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.). Additionally,
counsel states appellant has been provided with a form motion to use to request access to the
record.

        If appellant desires to file a pro se brief, we order the brief due March 5, 2019. The State
has filed a notice waiving its right to file a brief in this case unless appellant files a pro se brief.
We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. We further order the clerk of this court to serve a copy of this
order on appellant and all counsel.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court